Title: Enclosure II: Extracts from Jefferson’s Draft Report on Commerce: France, 13 February 1793
From: Jefferson, Thomas
To: Foreign Ministers


IIFrance

France receives favorably our Bread-stuff, Rice, wood, Pot and Pearl ashes.
A duty of 5 Sous the Kental, or nearly 4½ Cents, is paid on our Tar, Pitch and Turpentine. Our whale Oils pay six livres the Kental, and are the only foreign whale oils admitted. Our Indigo pays 5 livres the Kental, their own two and a half. But a difference of quality, still more than a difference of duty prevents it’s seeking that market.
Salted Beef is received freely for re-exportation; but, if for home-consumption, it pays 5 Livres the Kental. Other salted provisions pay that duty in all cases, and salted fish is made lately to pay the prohibitory one of 20 Livres the Kental.
Our Ships are free to carry thither all foreign goods, which may be carried in their own or any other Vessels, except Tobaccos not of our own growth: and they participate with theirs, the exclusive carriage of our whale oils.
During their former government, our Tobacco was under a monopoly, but paid no duties; and our Ships were freely sold in their ports and converted into national bottoms. The first national assembly took from our Ships this privilege. They emancipated Tobacco from it’s monopoly, but subjected it to duties of 18 Livres 15 Sous the Kental, carried in their own Vessels, and 25 Livres, carried in ours; a difference more than equal to the freight of the article.
They and their Colonies consume what they receive from us.
France by a standing Law, permits her west India possessions to receive directly our Vegetables, Live Provisions, Horses, wood, Tar, Pitch, and Turpentine, Rice and maize, and prohibits our other Bread stuff: but a  suspension of this prohibition having been left in the colonial Legislature, in times of scarcity, it was formerly suspended occasionally, but latterly without interruption.
Our Fish and salted Provisions (except Pork) are received in their Islands, under a Duty of 3 Colonial Livres the Kental, and our Vessels are as free as their own to carry our Commodities thither, and to bring away Rum and molasses.
